Citation Nr: 0018934	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-06 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bone spur, left 
heel.

2.  Entitlement to service connection for renal failure.

3.  Entitlement to service connection for a disability of the 
breasts.

4.  Entitlement to service connection for stress 
incontinence.

5.  Entitlement to service connection for a ruptured tympanic 
membrane.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

8.  Entitlement to service connection for carpal tunnel 
syndrome.

9.  Entitlement to service connection for a spinal condition, 
to include as a result of undiagnosed illness.

10.  Entitlement to service connection for memory loss, to 
include as a result of undiagnosed illness.

11.  Entitlement to service connection for right arm and 
right hand numbness, to include as a result of undiagnosed 
illness.

12.  Entitlement to service connection for left arm weakness, 
to include as a result of undiagnosed illness.

13.  Entitlement to service connection for a rash of the 
chest, arms, shoulders, and legs, to include as a result of 
undiagnosed illness.

14.  Entitlement to the assignment of a compensable rating 
for bone spur, right heel.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty (unverified) from December 
1990 to March 1991.  She served in the Southwest Asia Theater 
of Operations during the Persian Gulf War.  She also had 
unverified service in the reserves.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1998 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issues of entitlement to service connection for bone 
spur, left heel, stress incontinence, a spinal condition, a 
rash of the chest, arms, shoulders, and legs, and entitlement 
to a compensable evaluation for a right heel bone spur will 
be addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  There is no medical diagnosis of a current renal 
disability, a breast disability, a ruptured tympanic 
membrane, bilateral hearing loss, or carpal tunnel syndrome.

2.  The veteran' claim of entitlement to service connection 
for PTSD is supported by cognizable evidence demonstrating 
that such claim is plausible or capable of substantiation.

3.  With regard to the claims for disabilities manifested by 
memory loss, right arm and right hand numbness, and left arm 
weakness, to include as a result of undiagnosed illness, the 
claims file includes competent evidence of pertinent signs or 
symptoms, objective indications of chronic disability, and 
evidence of a nexus between chronic disability and an 
undiagnosed illness.


CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for renal disability, a breast disability, a ruptured 
tympanic membrane, bilateral hearing loss, and carpal tunnel 
syndrome are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claims of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The veteran's claims of entitlement to service connection 
for disabilities manifested by memory loss, right arm and 
right hand numbness, and left arm weakness, are well 
grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be granted for a 
disability resulting from disease or injury incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more 
between the end of such service and December 31, 2001.

38 C.F.R. § 3.317(a) further provides that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Id.; see also 38 U.S.C.A. § 1117.  
Signs or symptoms which may be manifestations of undiagnosed 
illnesses include those involving fatigue, muscle pain and 
joint pain.  38 C.F.R. § 3.317(b).  "Objective indications" 
include both objective evidence perceptible to an examining 
physician and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  A well-grounded claim for service 
connection requires that three elements be satisfied.  First, 
there must be competent evidence of a current disability, as 
established by a medical diagnosis; second, there must be 
competent evidence of an incurrence or aggravation of a 
disease or injury in service, as established by lay or 
medical evidence, as appropriate; and third, there must be 
competent evidence of a nexus or relationship between the 
inservice injury or disease and the current disorder, as 
established by medical evidence or a medical opinion.  See 
generally Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 1997).  A 
claim may also be well grounded based on chronicity and 
continuity of symptomatology.  38 C.F.R. § 3.303(b); see also 
Savage v. Gober, 10 Vet. App. 488 (1997).

With respect to claims involving Persian Gulf veterans, a 
well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness requires the submission of evidence of:  
(1) Active military, naval, or air service in the Southwest 
Asia Theater of Operations during the Persian Gulf War; (2) 
the manifestation of one or more signs or symptoms of an 
undiagnosed illness; (3) objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  See 
VAOPGCPREC 4-99 (May 3, 1999).

I.  Service Connection For Renal Disability, A Breast 
Disability, A Ruptured Tympanic Membrane, Bilateral Hearing 
Loss, and Carpal Tunnel Syndrome.

A.  Renal Failure.

As the record stands, there is no competent medical evidence 
demonstrating that the veteran currently suffers from a renal 
disability.  The December 1997 VA examination noted only a 
history of renal failure, "currently asymptomatic."  The 
Board also observes that veteran's genitourinary system was 
clinically evaluated as normal on a March 1991 and Report of 
Medical Examination.  As the veteran has not presented any 
competent medical evidence that she currently suffers from a 
renal disability, her claim is not well-grounded and must be 
denied on that basis.  38 U.S.C.A. § 5107(a); Epps.

B.  Disability Of The Breasts.

A February 1985 private medical record indicates that 
examination of the veteran's breasts demonstrated increased 
density in both breasts.  The "opinion" was bilateral 
increased density, consistent with the patient's age, plus 
fibrocystic change.  A large mass of benign nature, probably 
cyst or fibroadenoma, right breast, was also noted.  A June 
1988 reserves physical noted lumpy breasts.

However, there is no competent medical evidence demonstrating 
that the veteran currently suffers from a disability of the 
breasts.  As the veteran has not presented any competent 
medical evidence that she currently suffers from a disability 
of the breasts, her claim is not well-grounded and must be 
denied on that basis.  38 U.S.C.A. § 5107(a); Epps.

C.  Ruptured Tympanic Membrane.

There is no competent medical evidence demonstrating that the 
veteran currently suffers from a ruptured tympanic membrane.  
The December 1997 VA examination specifically noted that the 
veteran's tympanic membranes were normal, with no evidence of 
perforation or discharge.  The Board also observes that 
veteran's ears were clinically evaluated as normal on a March 
1991 and Report of Medical Examination.  As the veteran has 
not presented any competent medical evidence that she 
currently suffers from a ruptured tympanic membrane, her 
claim is not well-grounded and must be denied on that basis.  
38 U.S.C.A. § 5107(a); Epps.

D.  Bilateral Hearing Loss.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At a November 1997 VA audiometric examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
20
10
25
0
0

It was noted that the veteran's hearing acuity was within 
normal limits and speech recognition (right ear 100 percent, 
left ear 96 percent) was excellent in both ears.

There is no competent medical evidence demonstrating that the 
veteran currently suffers from hearing loss (for VA purposes) 
of either ear.  See 38 C.F.R. § 3.385.  Accordingly, the 
claim for service connection for bilateral hearing loss is 
not well grounded and must be denied on that basis.  
38 U.S.C.A. § 5107(a); Epps.

E.  Carpal Tunnel Syndrome.

There is no competent medical evidence demonstrating that the 
veteran currently suffers from carpal tunnel syndrome.  As 
the veteran has not presented any competent medical evidence 
that she currently suffers from carpal tunnel syndrome, her 
claim is not well-grounded and must be denied on that basis.  
38 U.S.C.A. § 5107(a); Epps.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims 
(determined to be not well grounded) for service connection 
"plausible."  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).  By this decision, the Board is 
informing the veteran that her service connection claims 
require medical evidence of a current diagnosis and nexus to 
service to meet the requirements of a well-grounded claim.  
See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 
Vet. App. 69 (1995).

II.  PTSD.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  See 38 C.F.R. § 3.304(f).

VA and private psychiatric examinations have reported 
diagnoses of PTSD, and the Board finds that the evidence of 
record supports a finding that the veteran's claim is well 
grounded.  However, a review of the medical history and 
subjective finding portions of the examinations reveals that 
the veteran indicated multiple traumatic events prior to, 
during, and after service.  The examination reports do not 
appear to specifically indicate that the veteran's PTSD was 
related only to her active duty service.  The Board finds 
that clarification of the veteran's PTSD diagnosis is 
necessary to adequately adjudicate her claim.  The Board also 
finds that further development of the veteran's stressor 
information is warranted, and this case will be remanded to 
the RO for that purpose.

III.  Memory loss, Right Arm And Right Hand Numbness, and 
Left Arm Weakness.

The evidence of record reveals that there has not been a 
definite diagnosis to account for the veteran's complaints of 
memory loss, right arm and right hand numbness, and left arm 
weakness.  The Board therefore looks to the provisions of 38 
U.S.C.A. § 1117 to see if the claims are well-grounded under 
the provisions dealing with disability due to undiagnosed 
illness.

The record shows that the veteran had the requisite military 
service during the Persian Gulf War.  The General Counsel's 
opinion cited earlier also provides that a well-grounded 
claim requires proof of one or more signs or symptoms of 
undiagnosed illness.  In this regard, the veteran's reports 
of numbness and weakness are deemed to be sufficient to meet 
that element, as such symptoms are reasonably susceptible to 
observation on his part.  With respect to the third element 
for a well-grounded claim, "objective indications" include 
both objective evidence perceptible to an examining physician 
and other nonmedical indicators which are capable of 
independent verification.  After reviewing the various 
medical records which include pertinent complaints voiced by 
the veteran, as well as a fellow nurse's statement indicating 
that the veteran had difficulties with arm weakness and 
memory problems, the Board believes that there are sufficient 
objective indications of record, and the veteran's statements 
and testimony regarding a nexus encompasses matters which are 
capable of lay observation so as to effectively well-ground 
these claims.  38 U.S.C.A. § 5107(a).


ORDER

The veteran's claims of entitlement to service connection for 
a renal disability, a breast disability, a ruptured tympanic 
membrane, bilateral hearing loss, and carpal tunnel syndrome, 
are denied.

The veteran's claims of entitlement to service connection for 
PTSD, memory loss, right arm and right hand numbness, and 
left arm weakness, are well grounded.  To this extent, the 
appeal is granted, subject to the provisions set forth in the 
following remand portion of this decision.


REMAND

The Board notes that a copy of the veteran's DD 214 (Armed 
Forces of the United States Report of Transfer or Discharge) 
is not of record, and the veteran's active duty service dates 
have not been verified.  Such documentation should be 
obtained, and adjudication of the claims of entitlement to 
service connection for bone spur, left heel, stress 
incontinence, a spinal condition, and a rash of the chest, 
arms, shoulders, and legs will be deferred pending 
verification of the veteran's service dates.

The Board has found that the veteran's claim of service 
connection for PTSD is well grounded, meaning it is 
plausible.  Hence, the VA has a duty to assist her in 
developing the facts pertinent to her claim.  38 U.S.C.A. 
§ 5107(a).  As noted, the veteran's psychiatric examination 
reports do not appear to specifically indicate that the 
veteran's PTSD was related only to her active duty service.  
The Board finds that the veteran should be afforded a VA 
examination in an effort to clarify her PTSD diagnosis.

With regard to the well-grounded claims of entitlement to 
service connection for disability manifested by memory loss, 
right arm and right hand numbness, and left arm weakness, the 
VA by law has a duty to assist the veteran.  38 U.S.C.A. 
§ 5107(a).  Moreover, as these claims involve consideration 
of whether the reported symptoms are due to undiagnosed 
illness, matters of some medical complexity are raised which 
must be resolved by VA examination.

As for the veteran's right heel bone spur disability, the 
Board notes that there are no post-service X-rays of the 
veteran's right foot available for review.  Although such 
tests were ordered in conjunction with the December 1997 VA 
examination, X-rays of the veteran's right foot are not of 
record.  As such, the Board is unable to adequately assess 
the severity of the veteran's right foot disability.  The 
Board observes that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support her claim includes obtaining adequate VA 
examinations.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain a copy of the 
veteran's DD 214 and verify her active 
duty service dates.

2.  All pertinent VA medical records not 
already in the claims file should be made 
of record. 

3.  As for the claim of entitlement to 
service connection for PTSD, the RO 
should contact the veteran to determine 
if she can provide any additional details 
concerning her alleged stressors.  
Whether or not the veteran provides any 
additional information, the RO should 
attempt, based on any information 
provided by the veteran, to corroborate 
the veteran's alleged stressors.

4.  Following the development mentioned 
above, the RO should prepare a report 
detailing the nature of any claimed 
stressor(s) verified.  If no stressor has 
been verified, the RO should so state in 
its report.  This report is then to be 
added to the claims folder.

5.  The RO should arrange for the veteran 
to be afforded a VA psychiatric 
examination in accordance with Cohen and 
the DSM-IV PTSD diagnostic criteria.  The 
RO must specify for the examiner the 
verified stressor(s), if any.  The 
examiner should be asked to determine (1) 
whether the DSM-IV diagnostic criteria 
support a diagnosis of PTSD and (2), if 
so, whether there is a nexus between PTSD 
and any verified inservice stressor(s).  
Regardless of whether any stressors are 
verified, the examiner should comment on 
whether the veteran's PTSD is related to 
events before, during, or after service, 
to the extent such time periods may be 
distinguished.  The examiner is also 
requested to indicate whether the veteran 
suffers from memory loss.  All 
appropriate special tests should be 
accomplished, and the claims file must be 
made available to the examiner for review 
in connection with the examination.

6.  The veteran should also be scheduled 
for special VA examinations to ascertain 
the nature and etiology of her claimed 
symptomatology of memory loss, right arm 
and right hand numbness, and left arm 
weakness.  It is imperative that the 
examiner review the claims file in 
connection with the examinations, and all 
indicated special studies and tests are 
to be accomplished.  All clinically 
perceptible indications of the claimed 
memory loss, right arm and right hand 
numbness, and left arm weakness should be 
reported by the examiner.  After 
reviewing the claims file and examining 
the veteran, the examiners should clearly 
indicate whether or not the claimed 
memory loss, right arm and right hand 
numbness, and left arm weakness can be 
attributed to undiagnosed illnesses as 
set forth in the law and regulations.

7.  The veteran should also be afforded a 
VA examination to determine the current 
severity of her service-connected right 
heel spur disability.  The claims file 
should be made available to the examiner, 
and all appropriate studies (including X-
rays) should be accomplished.  The 
examiner should report any findings of 
additional functional loss due to pain, 
including whether such would be expected 
during flare-ups.

8.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims 
can be granted.  As to any claim which 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals


 



